Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/27/21 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16 recites a magnetic switch secured within the interior and a magnet secured to the lid. Claim 16 then states that magnet interacts with the switch then the lid is open and the magnet does not interact with the switch the lid is closed. Given the claimed positions of the switch and magnet, it seems the exact opposite would be true as far as when the magnet and switch interact or not. Appropriate correction or clarification is required. For the purpose of examination, this “interaction” between the switch and magnet as claimed is interpreted as meaning the switch “not detecting” the magnet, i.e. the switch interacts with / does not detect the magnet when the lid is open and the switch does not interact with / does detect the magnet when the lid is closed.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Budny (US 2016/0009232 A1) in view of Nilvius et al. (US 2015/0204526 A1) and Wilde (US 2014/0266001 A1).
Regarding claims 1 and 11, Budny discloses a truck storage box comprising: an outer body (404, Figure 4), an interior (Figure 4), and a lid (403), the lid being connected to the outer body by a hinge (see “hinge mechanism” in [0031]); a lighting assembly (401) secured to the interior (see “LED light bar 401 is attached to the inside” in [0032]); and a wire (see “wire” in [0015]) configured to carry DC power to the interior of the truck storage box.
Budny discloses a switch for the lighting assembly (see [0014]) but fails to disclose a magnetic switch positioned within the interior and a magnet secured to the lid. Budny also discloses the box being connected to the vehicle fuse box (see [0013] and [0025]) fails to disclose the lighting system being powered by a trailer electrical socket in communication with the truck storage box (the trailer electrical socket currently being claimed in combination due to the positive recitation “in communication with”); wherein the wire passes through the magnetic switch and into the lighting assembly; wherein the magnetic switch is activated by opening the lid of the truck storage box.
Regarding the switch and magnet, Nilvius teaches that it was already known in the art for an interior lighting system like that of Budny to utilize a reed switch (29) and magnet (30) in order to detect the position of the lid and control the lighting accordingly (see [0045]-[0048]). Nilvius teaches the wire extending through the magnetic switch and into the lighting assembly (see “reed switch 29 is arranged in an electric circuit 33 comprising the light source 24, and the battery 31” in [0045], where a person of ordinary skill in the art would read this disclosure and understand through their own available knowledge and reasoning that the wiring/electricity in this simply circuit would flow from the battery, through the reed switch, to the light). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have utilized a reed switch like that of Nilvius in the Budny box, the motivation being to control the Budny light automatically based on the position of the lid so that a user did not have to manually turn on the light.
Regarding the magnet specifically being secured to the lid, Nilvius teaches the switch and circuitry being located on the lid and the magnet being located on the body (see [0053]-[0054]), which is the opposite of what is presently claimed. A person of ordinary skill in the art would have realized through their own available knowledge and reasoning that the basic operation of the Nilvius switch, or any reed switch, is dependent on the switch and magnet being on parts moving with respect to one another, regardless of the orientation. As such, it would have been an obvious matter of design choice to have placed the magnet on the lid and the switch on the body in the modified Budny box, as this is one of the two possible switch/magnet arrangements. Furthermore, such modification is nothing more than a reversal of the switch/magnet arrangement taught by Nilvius. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding the trailer electrical socket, Wilde teaches that it was already known in the art for a truck box electric system like that of Budny to include a cable plugged into a trailer electrical socket (see [0006]) to take DC power (see [0027]) from the trailer electrical socket and direct that power to various AC 110V terminals (10), DC 12V terminals (24), or USB 12V terminals (11) (see [0053]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Budny truck box with an electronic system like that of Wilde, deriving DC power from the trailer electrical socket and powering a variety of types of outlets within the storage box, the motivation being to make it easier for a user to connect the box to the vehicle power system without having to mess with the vehicle fuse box.
Regarding claim 2, Budny as modified above includes the truck storage box of claim 1, and Budny teaches wherein the lighting assembly comprises an LED strip (see “LED light bar 401” in [0032]). Examiner is of the position that an LED bar light inherently includes a plurality of LEDs to form the bar shape.
Regarding claim 3, Budny as modified above includes the truck storage box of claim 2, but Budny is silent as to just how the lighting assembly is attached and thus fails to specifically disclose wherein the lighting assembly is removably mounted to the interior of the truck storage box. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that the only two options for attaching the Budny lighting assembly within the box would be to permanently mount it or removably mount it, where removable mounting it would allow for convenient removal and/or replacement as needed. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have removably mounted the lighting assembly of Budny within the box so that a user could remove and replace the lighting assembly if needed.
Regarding claim 4, Budny as modified above includes the truck storage box of claim 1, and Budny further discloses wherein the lighting assembly (401) is mounted over the hinge (see Figure 4 and [0032]).
Regarding claims 5, 6, 12, and 13, Budny as modified above includes the truck storage box of claim 1, wherein the DC power (from the trailer hitch, as taught by Wilde) is routed to one or ports or outlets (as taught by Wilde, see various outlets set forth in [0053] of Wilde). Budny fails to disclose components (currently being claimed in combination) powered by these outlets. Wilde teaches that these outlets are used to charge “laptops, cell phones, cameras” (see [0003]). It would have been obvious to one having ordinary skill in the art to have used these outlets of the modified Budny box according to their intended use and to have provided and charged these types of components, as taught by Wilde.
Regarding claims 7 and 15, Budny as modified above includes the truck storage box of claim 1, and Budny further discloses wherein the wire enters the truck storage box through a pass-through grommet (304, see [0030]) in the body of the truck storage box.
Regarding claim 8, Budny as modified above includes the truck storage box of claim 1, wherein Budny further discloses at least one gas spring (402) within the interior of the truck storage box.
Regarding claims 9 and 14, Budny as modified above includes the truck storage box of claim 1, but fails to include wherein the trailer electrical socket is a 7-pin connector.  Wilde, who is relied upon for teaching the trailer electrical socket, teaches a 6-pin connector (see [0006]). Official Notice is taken to the fact that both 6-pin and 7-pin trailer electrical sockets are old and well known in the art depending on the vehicle and it would have been an obvious matter of design choice to have installed the modified Budny truck box on a vehicle having either, and in this case, a vehicle having a 7-pin connector.
Regarding claim 10, Budny as modified includes the truck storage box of claim 1, and would also include wherein the magnetic switch is a magnetic reed switch, as taught by Nilvius.
Regarding claims 16-20, the method steps as claimed are satisfied during the normal operation and use of the modified Budny truck storage box. The method steps as claimed do nothing more than recite the basic steps of using the structure already shown to be present in the modified Budny truck box with respect to claims 1-15 above.
Double Patenting
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,130,444. This is a statutory double patenting rejection.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,130,444. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited limitations are also found in the patented claims, albeit within slightly different arrangement.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	6/8/22